    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 1 of 35



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ROBERT EDGAR, Individually and On          §
                                            §
 Behalf of All Others Similarly Situated,   §
                                            §
                                            §
                                            §
                              Plaintiff,    §
                                            §
               v.                           § Case No. 4:17-CV-1372
                                            §
                                            §
 ANADARKO PETROLEUM                         §
                                            §
 CORPORATION, R. A. WALKER, and             §
 ROBERT G. GWIN,                            §
                                            §
                                            §
                                            §
                              Defendants.   §

              DEFENDANTS’ REPLY IN SUPPORT OF THEIR
              DEFENDANTS'
  MOTION TO DISMISS THE SECOND AMENDED CLASS ACTION COMPLAINT

                                             Noelle M. Reed
                                             Fed. Bar No.: 27139
                                             Texas Bar No.: 24044211
                                             Email: Noelle.Reed@Skadden.com
                                             Skadden, Arps, Slate,
                                                Meagher & Flom LLP
                                             1000 Louisiana Street, Suite 6800
                                             Houston, Texas 77002
                                             Tel: (713) 655-5122
                                             Fax: (713) 483-9122

Of Counsel:                                   Attorney-in-Charge for Defendants
Jay B. Kasner                                 Anadarko Petroleum Corporation, R. A.
(Admitted Pro Hac Vice)                       Walker, and John M
                                                               M. Christiansen
Email: Jay.Kasner@Skadden.com
Susan L. Saltzstein
(Admitted Pro Hac Vice)
Email: Susan.Saltzstein@Skadden.com
Skadden, Arps, Slate,
   Meagher & Flom LLP
4 Times Square
New York, New York 10036-6522
Tel: (212) 735-3000
Fax: (212) 735-2000
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 2 of 35



                                                    TABLE OF CONTENTS


SUMMARY .....................................................................................................................................1
                                                                                                                                             1

ARGUMENT ...................................................................................................................................4
                                                                                                                                            4

I.        Plaintiff has not pled any material misrepresentation or omission. .....................................4
                                                                                                                  4

          A.         This Court's
                          Court’s ruling regarding a different complaint with different
                                                       case. .......................................................................4
                     allegations is not the law of the case                                                                         4

          B.         Plaintiff cannot manufacture an Omnicare claim by ignoring the actual
                     language in Anadarko's
                                  Anadarko’s 10-K statements. ...............................................................66

          C.         A general statement in a brochure about the IOC’s                   IOC's monitoring capabilities
                     was not a representation that each well was actually being monitored at all
                     times. ........................................................................................................................7
                                                                                                                                                    7

          D.         Plaintiff has not pleaded facts suggesting that the challenged statements
                     were false. ................................................................................................................99

                     1.         Rule 1102.a: Anadarko's
                                              Anadarko’s alleged failure to detect leaks during
                                well inspections was not itself an unsafe "condition."
                                                                          “condition.” ..............................10
                                                                                                                     10

                     2.         Rules 1101.a and 1102.d: Plaintiff cannot switch liability theories
                                in its Opposition. ........................................................................................12
                                                                                                                                           12

                                (a)         1101.a: Plaintiff failed to plead that nonmetallic pipelines
                                            lacked tracer lines. .........................................................................12
                                                                                                                                          12

                                (b)
                                (b)         1102.d: Plaintiff cannot convert its unsupported regulatory
                                            violation into a statutory violation. ................................................12
                                                                                                                                  12

                     3.         Rule 1101.e: Plaintiff cannot rewrite a rule that requires pressure
                                testing for only some flowlines into one that requires it for all
                                flowlines.
                                flowlines ....................................................................................................13
                                                                                                                                              13

                     4.         Rule 1103: Inactive wells are not abandoned wells. .................................14
                                                                                                                    14

          E.         Investors do not rely on representations in underwriting agreements. ..................16
                                                                                                            16

II.       Plaintiff has failed to plead a strong inference of scienter against any Defendant. ...........16
                                                                                                         16

          A.                                                 “would” have been shared with
                     Vague references to documents that "would"
                     speakers do not show scienter. ...............................................................................18
                                                                                                                                   18

                     1.         Plaintiff does not identify any document that actually mentioned or
                                warned of regulatory violations. ................................................................18
                                                                                                                                 18

                                                                        i
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 3 of 35



                     2.         Plaintiff's
                                Plaintiff’s speculation that Defendants even received the
                                documents is insufficient to plead scienter. ...............................................19
                                                                                                                            19

          B.         Vague references to meetings that speakers may have attended at some
                     unspecified time do not show scienter. ..................................................................20
                                                                                                                              20

                     1.
                     1.         Plaintiff has abandoned its theory that the speakers were told about
                                regulatory violations at these meetings. .....................................................20
                                                                                                                              20

                     2.
                     2.         Plaintiff does not place a single speaker at a single meeting before
                                the alleged misrepresentations where alleged safety and budgeting
                                issues were discussed. ................................................................................22
                                                                                                                                       22

          C.         Plaintiff’s inability to explain when the speakers learned of the alleged
                     Plaintiff's
                                                                                                                   22
                     operational issues further undercuts an inference of scienter. ...............................22

          D.         The securities laws did not require Anadarko's
                                                         Anadarko’s executives to confirm in
                     advance that Anadarko had complied with every applicable lawlaw. .........................24
                                                                                                               24

          E.         Plaintiff fails to plead a speaker or allege scienter for the alleged IOC
                                statements...............................................................................................26
                     Factsheet statements                                                                                                26

          F.         Plaintiff’s new motive theory does not support any inference of scienter
                     Plaintiff's                                                     scienter. ............27
                                                                                                           27

III.      The Section 20(a) claim should be dismissed
                                            dismissed. ...................................................................28
                                                                                                                          28

CONCLUSION ..............................................................................................................................28
                                                                                                                                         28




                                                                    ii
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 4 of 35



                                               TABLE OF AUTHORITIES


                                                               CASES

                                                                                                                                 Pages

Abrams v. Baker Hughes, Inc.,
      292 F.3d 424 (5th Cir. 2002) .................................................................................24,
                                                                                                                    24, 26, 28

In re Anadarko Petroleum Corp. Class Action Litigation,
       957 F. Supp. 2d 806 (S.D. Tex. 2013) ...............................................................................26
                                                                                                                           26

Arizona v. California,
       460 U.S. 605 (1983) .............................................................................................................55

In re BP p.l.c. Securities Litigation,
       843 F. Supp. 2d 712 (S.D. Tex. 2012) ...............................................................................25
                                                                                                                           25

In re Capstead Mortgage Corp. Securities Litigation,
       258 F. Supp. 2d 533 (N.D. Tex. 2003) ..............................................................................17
                                                                                                                          17

Coach, Inc. v. Angela's
               Angela’s Boutique,
           H–10–1108, 2011 WL 2634776 (S.D. Tex. July 5, 2011) .................................. passim
      No. 11-10-1108,

Conway v. Chemical Leaman Tank Lines, Inc.,
     644 F.2d 1059 (5th Cir. 1981) .............................................................................................4
                                                                                                                                4

Cosmas v. Hassett,
      886 F.2d 8 (2d Cir. 1989)                                                                                                   26
                          1989)...................................................................................................26

Dawes v. Imperial Sugar Co.,
      975 F. Supp. 2d 666 (S.D. Tex. 2013) ...............................................................................24
                                                                                                                          24

Employees'
Employees’ Retirement Systems v. Whole Foods Market Inc.,
      905 F.3d 802 (5th Cir. 2018) ...............................................................................................99

In re Enron Corp. Securities, Derivative & “ERISA”
                                           "ERISA" Litigation,
                                                                                                                           14
       238 F. Supp. 3d 799 (S.D. Tex. 2017) ...............................................................................14

Flaherty & Crumrine Preferred Income Fund v. TXU Corp.,
       565 F. 3d 200 (5th Cir. 2009) ............................................................................................17
                                                                                                                                 17

Indiana Electrical Workers’
                   Workers' Pension Trust Fund IBEW v. Shaw Group, Inc.,
       537 F.3d 527 (5th Cir. 2008) .........................................................................................3,
                                                                                                                             3, 17

Institutional Investors Group v. Avaya, Inc.,
         564 F.3d 242 (3d Cir. 2009)                                                                                               25
                               2009)...............................................................................................25


                                                                   iii
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 5 of 35



ITT Educational Services, Inc. Securites Shareholder & Derivative Litigation,
      859 F. Supp. 2d 572 (S.D.N.Y. 2012)
                                       2012)..................................................................................99

Lormand v. US Unwired, Inc.,
      565 F.3d 228 (5th Cir. 2009) ...............................................................................................88

In re Mylan N.V. Securities Litigation,
       No. 16-CV-7926 (JPO), 2018 WL 1595985 (S.D.N.Y. Mar. 28, 2018) ............................26
                                                                                                  26

Novak v. Kasaks,
      216 F.3d 300 (2d Cir. 2000)
                            2000)...............................................................................................25
                                                                                                                                25

Oklahoma Firefighters Pension & Retirement System v. Capella Education Co.,
      873 F. Supp. 2d 1070 (D. Minn. 2012) ................................................................................99

Omnicare, Inc. v. Laborers District Council Construction Industry Pension Fund,
      135 S. Ct. 1318 (2015) .....................................................................................................6,
                                                                                                                                  6, 7

Owens v. Jastrow,
      789 F.3d 529 (5th Cir. 2015) .............................................................................................19
                                                                                                                                19

In re Plains All American Pipeline, L.P. Securities Litigation (Plains I),
        245 F. Supp. 3d 870 (S.D. Tex. 2017) .........................................................................16,
                                                                                                                      16, 28

In re Plains All American Pipeline, L.P. Securities Litigation (Plains II),
        307 F. Supp. 3d 583 (S.D. Tex. 2018) .............................................................16,
                                                                                                          16, 19, 20, 23

Quicksilver Resources, Inc. v. Eagle Drilling LLC,
                  H-08-868, 2008 WL 3165745 (S.D. Tex. Aug. 4, 2008) .................................55
       No. CIV.A. 11-08-868,

R2 Investments LDC v. Phillips,
       401 F.3d 638 (5th Cir. 2005) .............................................................................................20
                                                                                                                                 20

Retail Wholesale & Department Store Union Local 338 Retirement Fund v. Hewlett-
       Packard,
       845 F.3d 1268 (9th Cir. 2017) .............................................................................................66

Rittgers v. United States,
        131 F. Supp. 3d 644 (S.D. Tex. 2015) .................................................................................55

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
       551 U.S. 308 (2007) .....................................................................................................21,
                                                                                                                                21, 23



                                                OTHER AUTHORITIES

Charles Alan Wright, et al., Federal Practice and Procedure § 4478.1 (2d ed. 2002)
                                                                             2002)…………...5
                                                                                        5


                                                                 iv
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 6 of 35



                                               SUMMARY

        Plaintiff’s Opposition to Defendants'
        Plaintiff's               Defendants’ Motions to Dismiss abandons the core accusations

of its Second Amended Complaint, and improperly replaces them with speculation and

                                   plausibility.1
unsubstantiated theories that defy plausibility!           For example, while the Second Amended

                                               Anadarko’s regulatory compliance on alleged
Complaint based its primary argument regarding Anadarko's

                     “wells,” the Opposition, unable to reconcile the discrepancy between these
issues with Anadarko "wells,"

                                                                             “flowlines.” But
claims and the actual regulations, now tries to reframe these as issues with "flowlines."

Plaintiff itself distinguished these terms in its "glossary,"
                                                  “glossary,” and the regulations distinguish them as

well. (SAC ¶¶ 60-61, 65.) Plaintiff similarly retreats from its allegation in the Second Amended

                          “callously disregarded known, widespread violations."
Complaint that Defendants "callously                               violations.” (SAC ¶
                                                                                     ¶ 30

                                                                    “known” or "widespread,"
(emphasis added).) Unable to identify any violation that was either "known"    “widespread,”

                                                                 “recklessly.” This change of
Plaintiff instead asks this Court to infer that Defendants acted "recklessly."

tack—much like the shift in emphasis from "wells"
                                          “wells” to "flowlines"—ignores
                                                     “flowlines”—ignores the Second

Amended Complaint and invents new theories. In each of its three attempts to plead a claim, the

most Plaintiff and its confidential witnesses could claim was that the Individual Defendants

might have attended certain meetings at which operational issues (not regulatory violations)

might have been discussed.         The Opposition now unequivocally—and without any factual

support—asserts that the Individual Defendants were present at such meetings. But Plaintiff

must defend the Second Amended Complaint it actually filed. It cannot avoid dismissal with

alleged facts and theories it was not able to, and did not, actually plead in its three attempts at

drafting a complaint.
1
    “Opposition” or "Opp."
    "Opposition"    “Opp.” refers to the Corrected Plaintiff's
                                                   Plaintiff’s Memorandum of Law in Opposition to Defendants'
                                                                                                  Defendants’
    Motion to Dismiss the Second Amended Class Action Complaint (Docket No. 72). "Motion"
                                                                                    “Motion” or "Mot."
                                                                                                 “Mot.” refers
       Defendants’ Motion to Dismiss the Second Amended Class Action Complaint (Docket No. 65). Other
    to Defendants'
    defined terms have the same meaning as in the Motion.
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 7 of 35



       Plaintiff's
       Plaintiff’s maneuvering cannot conceal the fundamental fact that the Second Amended

Complaint fails to plead either a material misrepresentation or the required strong inference of

scienter. Working backward from the Firestone incident, Plaintiff attempts to reverse engineer a

claim that Anadarko was operating in violation of multiple Colorado regulations. But Plaintiff

has not identified any government regulatory finding or notice of violation to Anadarko. Instead,

Plaintiff has tried to cobble together regulatory violations based on its ex post facto comparison

of alleged operational issues—as purportedly identified by confidential witnesses who are not

                              Anadarko’s regulatory compliance—with specific regulations. But
alleged to be responsible for Anadarko's

Plaintiff cannot fit its alleged facts into the actual language of those regulations. For instance,

Plaintiff now concedes, as it must, that Colorado Rule 1101.e does not apply to every flowline.

But the Second Amended Complaint assumed that it did, and premised the claimed violation of

that regulation on that incorrect assumption. (Compare Opp. at 17-18 with SAC ¶
                                                                              ¶ 161.) Nor

does Plaintiff dispute in its Opposition that inactive wells are different from abandoned wells,

although the Second Amended Complaint incorrectly assumes the terms mean the same thing.

These distinctions are dispositive, as the allegation that Anadarko failed to plug and seal

thousands of abandoned flowlines collapses if the underlying assumptions—that wells are

flowlines and that inactive means abandoned—are incorrect. Likewise, Plaintiff's
                                                                     Plaintiff’s theory that the

IOC Factsheet contained an actionable misstatement ignores what the Factsheet actually said.

                            IOC's monitoring capabilities, but Plaintiffs
The Factsheet described the IOC’s                              Plaintiff’s analysis proceeds as if

the Factsheet described the actual monitoring of specific wells, ignoring the plain language of the

Factsheet.

       The Second Amended Complaint also fails to plead the required strong inference of

scienter—which, in this case, hinges on the assumption that the Individual Defendants were able



                                                2
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 8 of 35



to link vague safety and operational issues to specific Colorado regulations that even Plaintiff

continues to confuse and mischaracterize. Plaintiff does not allege that any Individual Defendant

was ever told that Anadarko was violating any law or regulation. Plaintiff instead contends that

the Individual Defendants should have somehow divined from operational updates that Anadarko

was violating several highly specific Colorado flowline regulations. But Plaintiff does not, and

cannot, explain how senior executives should have connected these dots.           Compounding

Plaintiff's
Plaintiff’s problem, the Second Amended Complaint alleges that when "operational
                                                                    “operational issues”
                                                                                 issues" were

                                                         Anadarko’s Colorado employees were
discussed at unspecified meetings on unidentified dates, Anadarko's

instructed to resolve them on a local level. Even under Plaintiff's
                                                        Plaintiff’s highly tenuous theory, the

more plausible inference is that the Individual Defendants believed that if there were any

compliance issues, they were being addressed and resolved locally.

       Plaintiff is left with the argument that the Individual Defendants should have undertaken

                                         Anadarko’s compliance with every applicable law. That
an investigation to verify independently Anadarko's

is, of course, both unreasonable and fundamentally inconsistent with the entire concept of

scienter, which focuses on the information that was actually available to speakers, not on what

they should have uncovered. See Ind. Elec. Workers’
                                           Workers' Pension Tr. Fund IBEW v. Shaw Grp.,

Inc., 537 F.3d 527, 533 (5th Cir. 2008) (recklessness standard requires 'not
                                                                        “‘not merely simple or

                 negligence,’” but rather "`an
even inexcusable negligence,'"            “‘an extreme departure from the standards of ordinary

care’” (citations omitted)). And even under Plaintiff's
care'                                       Plaintiff’s theory, every generic statement about

compliance would be stale the moment after it is made. Indeed, Plaintiff's
                                                               Plaintiff’s Opposition never

acknowledges that the compliance statement website actually warned that "WE
                                                                        “WE CANNOT AND

DO NOT WARRANT THE ACCURACY, COMPLETENESS OR TIMELINESS OF THE

INFORMATION CONTAINED HEREIN"
                      HEREIN” and specifically cautioned investors that it "MAY
                                                                           “MAY



                                               3
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 9 of 35



CONTAIN ERRORS OR MAY HAVE BECOME OUT OF DATE."
                                         DATE.” (Mot. at Reed Decl. Exs.

5-6, Terms of Use.) In addition, Anadarko specifically advised investors of the changing

                           “laws and regulations around HSE and sustainability are becoming
regulatory landscape where "laws

                      stringent.” (Mot. at Reed Decl. Ex. 7, 2015 HSES Overview at 16.)
even more complex and stringent."

       For these and the other reasons discussed below, this lawsuit should be dismissed.

                                          ARGUMENT

I.     Plaintiff has not pled any material misrepresentation or omission.

                Opposition’s conclusory statements and demonstrably incorrect assumptions are
       Once the Opposition's

set aside, it is clear that Plaintiff has failed to identify a single material misrepresentation or

omission.

       A.      This Court's
                    Court’s ruling regarding a different complaint with different allegations
               is not the law of the case.

       Plaintiff misconstrues the "law-of-the-case"
                                  “law-of-the-case” doctrine when it argues that this Court

should rely on portions of its prior decision dismissing a different complaint to decline to review

Plaintiff’s current claim that a statement in the HSES Overviews was false. (Opp. at 11-12.)
Plaintiff's

       The Second Amended Complaint does not provide the Plaintiff with the free pass it

seeks. The law-of-the-case doctrine serves to "preclude
                                              “preclude a reexamination of issues decided on

appeal, either by the district court on remand or by the appellate court itself upon a subsequent

appeal."
appeal.” Conway v. Chem. Leaman Tank Lines, Inc., 644 F.2d 1059, 1061 (5th Cir. 1981). But

no issue in this case has been decided on appeal or otherwise. Plaintiff elected to replead its case

after dismissal, including the factual allegations underlying its claim of falsity. For example,

Plaintiff now alleges that Anadarko violated a series of regulations that were never even

mentioned in the prior complaint. (SAC ¶
                                       ¶ 90.) Because the Second Amended Complaint

contains new allegations, Defendants are entitled to a full and fair evaluation of those allegations


                                                 4
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 10 of 35



and their deficiencies.   And the Court is not considering the same issues as in the prior

complaint, but is evaluating whether the new complaint states a claim. Plaintiff does not explain

why a ruling based on superseded allegations about the HSES Overviews should foreclose this

Court’s considered review of Plaintiff's
Court's                      Plaintiff’s new allegations regarding those statements. (See, e.g.,

SAC 'IrIf
     ¶¶ 228-31.)

       In any event, the "amorphous"
                         “amorphous” law-of-the-case doctrine is purely discretionary. Arizona

v. California, 460 U.S. 605, 618 (1983); see also Charles Alan Wright, et al., Fed. Practice and

Procedure § 4478.1 (2d ed. 2002) (under the law-of-the-case doctrine, "[p]retrial
                                                                      “[p]retrial rulings may be

reconsidered . . . during continuing pretrial proceedings").
                                              proceedings”). Plaintiff's
                                                             Plaintiff’s authority does not suggest

that this doctrine should apply when the Court is considering successive motions to dismiss.

Quicksilver applied the doctrine to end a venue dispute because "fmality
                                                                “finality in venue disputes"
                                                                                   disputes”

promotes faster resolution of issues. Quicksilver Res., Inc. v. Eagle Drilling LLC, CIV.A. No. H-

08-868, 2008 WL 3165745, at *5 (S.D. Tex. Aug. 4, 2008). Rittgers merely acknowledged that,

                            defendant’s motion to dismiss, that ruling might affect the claims
once the court resolved one defendant's

against another defendant that had not yet appeared. Rittgers v. United States, 131 F. Supp. 3d

644, 647 n.1 (S.D. Tex. 2015). Neither situation is present here.

       Accordingly, this Court is free to consider whether Plaintiff has pleaded sufficiently that

statements in the HSES Overviews about legal compliance were representations of absolute

compliance. As detailed in the Motion, reasonable investors would not have interpreted these

statements as guarantees of perfect regulatory compliance. (Mot. at 10-11.) The Ninth Circuit

                                                           company’s code of ethics that "we
has rejected a similar claim, holding that statements in a company's                     “we make

        decisions,” "maintain
ethical decisions," “maintain accurate business records,"
                                                records,” and "create
                                                              “create business records that

accurately reflect the truth of the underlying transaction or event”
                                                              event" were aspirational statements



                                                5
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 11 of 35



rather than material representations to the market. Retail Wholesale & Dep't
                                                                       Dep’t Store Union Local

338 Ret. Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1273, 1276-78 (9th Cir. 2017). A

                    “simply untenable, as it could turn all corporate wrongdoing into securities
contrary ruling was "simply

fraud." Id. at 1276. Plaintiff offers no response to this point. Likewise, this Court ought to
fraud.”

consider whether Plaintiff has pleaded sufficiently that this representation (and the others cited in

the Second Amended Complaint) were materially misleading. As explained below, they were

not.

         B.     Plaintiff cannot manufacture an Omnicare claim by ignoring the actual
                language in Anadarko's
                            Anadarko’s 10-K statements.

         Anadarko’s 2015 10-K statement that "[t]he
         Anadarko's                          “[t]he Company believes that it is in material

compliance with existing environmental and occupational health and safety regulations"
                                                                          regulations” is a

                                   ¶ 226.) Plaintiff cannot clear Omnicare’s
classic statement of opinion. (SAC ¶                              Omnicare's high bar for

challenging opinion statements. See Omnicare, Inc. v. Laborers Dist. Council Constr. Indus.

Pension Fund, 135 S. Ct. 1318, 1332 (2015). Plaintiff barely addresses the Omnicare standard

and makes no attempt to argue that the speaker, Mr. Walker, did not actually believe this

                               31-32.)2 In
statement of opinion. (Opp. at 31-32)2   In addition, Plaintiff fails to even allege that the

                                                   “material” in the context of Anadarko's
Colorado regulatory violations would be considered "material"                   Anadarko’s

worldwide operations.         “belief” of "material"
                            A "belief'    “material” compliance necessarily encompasses the

possibility of noncompliance. Plaintiff's
                              Plaintiff’s claim fails for this reason alone.

         Plaintiff argues in its Opposition—though this theory does not appear in the Second

Amended Complaint—that Mr. Walker should have investigated the accuracy of this opinion

before stating it. But Omnicare requires Plaintiff to demonstrate that the statement "conflict[s]
                                                                                     “conflict[s]

2
2   Section II infra also demonstrates why the Second Amended Complaint fails to adequately plead that Mr.
    Walker did not subjectively believe this opinion.



                                                    6
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 12 of 35



with what a reasonable investor would take from the statement itself'
                                                              itself” when read in context. Id.

at 1329. Plaintiff notes that, under Omnicare, an opinion statement must "fairly
                                                                         “fairly align"
                                                                                 align” with the

                                                            Court’s warning that a statement is
information the speaker knows (Opp. at 31), but ignores the Court's

                                     “knows, but fails to disclose, some fact cutting the other
not misleading when a speaker merely "knows,

way.” Omnicare, 135 S. Ct. at 1329 ("Reasonable
way."                              (“Reasonable investors understand that opinions sometimes

rest on a weighing of competing facts; indeed, the presence of such facts is one reason why an

issuer may frame a statement as an opinion, thus conveying uncertainty.").
                                                           uncertainty.”). As the Motion

explained, the language of the statement itself rendered this opinion not materially misleading

under Omnicare—particularly in light of Plaintiffs
                                        Plaintiff’s failure to plead material compliance issues.

(Mot. at 8-9.) The Opposition offers no response to this, a fatal omission under the mandate of

Omnicare.

       C.      A general statement in a brochure about the IOC’s
                                                            IOC's monitoring capabilities
               was not a representation that each well was actually being monitored at all
               times.

       Plaintiff’s interpretation of the IOC Factsheet's
       Plaintiff's                           Factsheet’s statements that the IOC "provides
                                                                                 “provides real-

time monitoring capabilities for 6,800+ wells"
                                        wells” and "enables
                                                   “enables employees to shut wells in

remotely” relies on a distortion of those statements. (Opp. at 34-35; Mot. at Reed Decl. Ex. 4,
remotely"

IOC Factsheet.) Defendants never represented that all wells were being actively monitored at all

times. Instead, these statements described the capabilities of the IOC. As this Court has

           “[t]he statement represents that Anadarko could instantaneously identify issues
concluded, "[t]he

associated with field alerts and alarms, not that field alerts and alarms would go off if there was

an issue in each of Anadarko's
                    Anadarko’s wells or lines.”
                                        lines." (Order (Docket No. 53) at 25-26.)

       Unable to dispute that this is what the IOC Factsheet actually says, Plaintiff tries to

sidestep it.   First, Plaintiff sets up the strawman argument that, according to the Motion,

Anadarko was boasting that it had purchased software and computers but was not using them.
                                                7
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 13 of 35



(Opp. at 35.) The Motion, of course, does not say this. More to the point, however, the Second

Amended Complaint acknowledges that the IOC was being used to monitor thousands of wells.

     ¶ 219.)
(SAC ¶

        Second, Plaintiff contends that a reasonable investor somehow would have failed to

             “literal truth"
consider the "literal truth” of the IOC Factsheet—in other words, Plaintiff's
                                                                  Plaintiff’s argument is

premised on an assumption that a reasonable investor would have misread a relatively simple and

straightforward statement. (Opp. at 35.) But the IOC Factsheet is entirely consistent with

Anadarko’s other statements. Anadarko represented that it operated only 6,000 wells in the
Anadarko's

Wattenberg Field. But the IOC Factsheet stated that the IOC had the capacity to monitor 6,800+

wells. Any reasonable investor would have readily seen that the first was a statement about

Anadarko’s actual activity, while the second was a description of the IOC facilities’
Anadarko's                                                                facilities' capacity.

(Mot. at 9-10.) Plaintiff's
                Plaintiff’s main response is that a reasonable investor would not have reviewed

             statements.3 (Opp.
all of these statements.3  (Opp. at 35-36.) But Plaintiff's
                                                Plaintiff’s own authority rejects Plaintiff's
                                                                                  Plaintiff’s cherry-

picking approach to liability:                              “the ‘total
                                       courts must focus on "the        mix’ of information made
                                                                 'total mix'

available” rather than on isolated statements taken out of context. Lormand v. US Unwired, Inc.,
available"

565 F.3d 228, 248 (5th Cir. 2009) (quoting Basic v. Levinson, 485 U.S. 224, 231-32
                                                                            231–32 (1988)).

Indeed, a bedrock principle of the fraud on the market doctrine is that the market reflects "all
                                                                                            “all

publicly available information."
                   information.” Basic, 485 U.S. at 245-46.




3
    Plaintiff speculates that, because the number of wells that Anadarko operated fluctuated, the IOC's
                                                                                                  IOC’s reference to
                                              “high-water mark."
    6,800 wells was merely a reference to the "high-water   mark.” (Opp. at 35-36.) But the IOC Factsheet and 2015
    10-K (which stated that Anadarko was operating only 6,000 wells) were published within nine days of each
    other. And none of the other 10-Ks stated that Anadarko operated more than 6,550 wells. (Opp. at 36 n.52.)
    Plaintiff’s conjecture that investors would have assumed that the discrepancy between the operated wells and
    Plaintiff's
        system’s capacity must have referred to inactive or shut-in wells ignores the IOC Factsheet's
    the system's                                                                               Factsheet’s focus on
    “managing Anadarko's
    "managing    Anadarko’s operations.”
                             operations." (Mot. at Reed Decl. Ex. 4, IOC Factsheet at 1.)



                                                         8
     Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 14 of 35



        D.       Plaintiff has not pleaded facts suggesting that the challenged statements were
                 false.

        The starting point for Plaintiffs
                               Plaintiff’s claims based on Anadarko's
                                                           Anadarko’s statements about regulatory

compliance must be allegations sufficient to show that the statements were false. But the Second

Amended Complaint does not make it out of this starting block. It does not identify any

government finding or citation of any regulatory violation. As an initial matter, in the absence of

a prior governmental finding, or at least notice, of noncompliance with Colorado regulations,

                                                                                         made.4
                            Anadarko’s compliance statement was false at the time it was made.4
Plaintiff cannot plead that Anadarko's

Instead, Plaintiff asks the Court to adopt a daisy chain of inferences to conclude that there "must
                                                                                              “must

     been” technical regulatory violations that rendered Anadarko's
have been"                                               Anadarko’s statements false.                               In

            Defendants’ Motion detailing the gaps in that chain, Plaintiff has now abandoned or
response to Defendants'

transformed its theories of regulatory violations. These maneuvers cannot save the Second

Amended Complaint. More importantly, they demonstrate that the securities laws are not the

appropriate avenue to attempt to seek redress for alleged noncompliance with highly technical

governmental laws and regulations when they have not alleged that the regulators charged with

enforcing those laws have adopted or endorsed their interpretation of these regulations.




4
    The Fifth Circuit's
                Circuit’s recent Whole Foods decision underscored the importance of the falsity requirement. See
    Employees’ Ret. Sys. v. Whole Foods Mkt. Inc., 905 F.3d 892 (5th Cir. 2018). Whole Foods had admitted that it
    Employees'
    had violated consumer protection laws concerning weights and measures, yet those violations were not
    sufficient to create 10b-5 liability in the absence of a false statement. Id. at 901. Here, Plaintiff does not even
    allege that regulators put Anadarko on notice of any regulatory violations. Courts have cited the absence of
    such allegations in dismissing 10b-5 claims based on alleged misrepresentations about legal compliance. See,
    e.g., Okla. Firefighters Pension & Ret. Sys. v. Capella Educ. Co., 873 F. Supp. 2d 1070, 1082 (D. Minn. 2012)
    (“[A]lthough the Complaint alleges that [defendant] was not in compliance with certain existing regulations
    ("[A]lthough
    during the Class Period, it does not allege that the [Department of Education], Congress, or any other oversight
    body had found [defendant] to be in such violation.");
                                                 violation.”); In re ITT Educ. Servs., Inc. Sec. S'holder
                                                                                                 S’holder & Derivatives
    Litig., 859 F. Supp. 2d 572, 581 (S.D.N.Y. 2012) ("The(“The Complaint itself never alleges that [the company] was
    ever found to be in noncompliance at any point during the Class Period.").
                                                                        Period.”).



                                                          9
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 15 of 35



                  1. Rule 1102.a: Anadarko's
                                   Anadarko’s alleged failure to detect leaks during well
                     inspections was not itself an unsafe "condition."
                                                          “condition.”

       Plaintiff’s own glossary makes clear that flowlines and wells are not the same. (Compare
       Plaintiff's

SAC ¶
    ¶ 60 (defining flowlines) to id. 'IrIf
                                      ¶¶ 61, 65 (defining horizontal and vertical wells).)

According to Plaintiff, a well extends from the surface to a source of oil and gas reserves. A

flowline, on the other hand, is an underground pipe "through
                                                    “through which oil or gas travels from a well

to processing equipment or storage."                       Plaintiff’s allegations, which the
                           storage.” These definitions are Plaintiff's

                                               Defendants’ Motion. But Plaintiff has now cast
Court is obliged to accept as true in deciding Defendants'

                  terms—and asks the Court to do the same—in order to divine a violation of a
aside its defined tenns—and

Colorado rule governing pipelines based entirely on alleged issues with wells.

                                  “[w]henever an operator discovers any condition that could
       Rule 1102.a(2) states that "[w]henever

adversely affect the safe and proper operation of its pipeline, it shall correct it within a

           time.” (SAC ¶
reasonable time."      ¶ 90 (emphasis added).) In moving to dismiss, Defendants pointed out

     “Rule 1102.a concerned pipeline safety, not well safety."
that "Rule                                            safety.” (Mot. at 14.) Rather than identify

pipeline issues, the Second Amended Complaint focused on issues concerning only wells,

alleging that they were not up to code, lacked methane emissions controls, needed upgraded

piping and oil storage tanks, or had deteriorated cellar and cement pits. (SAC ¶
                                                                               ¶ 98; Opp. at 26.)

Without an allegation that Defendants discovered a pipeline safety condition, Plaintiff has not

pled a violation of Rule 1102.a.

       Evidently, Plaintiff recognized the disconnect in its pleading. Now, in its Opposition,

and for the first time, Plaintiff tries to shoehorn "flowlines"
                                                    “flowlines” into its earlier allegations after the

fact by repeatedly using the term "wells'
                                  “wells’ flowlines,”
                                          flowlines," a phrase that appears nowhere in the Second

Amended Complaint. Grasping for support, the Opposition cites eight paragraphs in the Second

Amended Complaint that supposedly show Anadarko knew of safety conditions with its


                                                 10
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 16 of 35



“flowlines.” (Opp. at 25-26.) But none of these paragraphs alleges a flowline issue, as Plaintiff
"flowlines."

suggests, much less a pipeline issue, as the Rule requires. (See SAC 'IrIf
                                                                      ¶¶ 85, 108 (statements

about pricing), 98 (discussing "the
                               “the problems with the wells"),
                                                      wells”), 111-12 ("efforts
                                                                      (“efforts to remediate the

      Wells”), 131 ("Even
Noble Wells"),     (“Even where Anadarko's                       well…”), and 148 (noting
                                Anadarko’s pumpers did inspect a well..."),

“work plugging and abandoning Anadarko's
"work                         Anadarko’s wells"
                                         wells” and "Unknown
                                                    “Unknown Flowline Wells").)
                                                                      Wells”).)

Paragraph 166 mentions "flowlines,"
                       “flowlines,” but only in the context of a discussion about Rule 1101.e.

Plaintiff's
Plaintiff’s impermissible attempt at amendment through an Opposition brief ought to be rejected.

Coach, Inc. v. Angela's
               Angela’s Boutique, Civ. A. No. 11-10-1108,
                                              H–10–1108, 2011 WL 2634776, at *2 (S.D. Tex.

July 5, 2011) (Rosenthal, J.) (denying a motion to reconsider grant of motion to dismiss because

“[a]llegations contained in a response to a motion to dismiss are not appropriately considered in
"[a]llegations

a Rule 12(b)(6) motion").
                motion”).

       Plaintiff also reads the "discovers"
                                “discovers” requirement out of Rule 1102.a—even in its own

                                            rule’s text, Plaintiff devotes its discussion to rebutting
quote of the rule. Rather than confront the rule's

a strawman argument that the rule applies only to known leaks. (Opp. at 26-27.) No one is

suggesting that the rule applies only to known leaks, but Plaintiff's
                                                          Plaintiff’s reading of the rule departs

entirely from the text.     The rule's
                                rule’s specific language requires the discovery of an unsafe

condition. Under Plaintiff's
                 Plaintiff’s tortured reading, Anadarko's
                                               Anadarko’s alleged well inspection rates and

                                                  “condition” that adversely affected the safe
remediation budget constituted the discovery of a "condition"

operation of the pipeline. (Opp. at 26.) But the "condition"
                                                 “condition” requirement of Rule 1102.a plainly

does not encompass a company’s
                     company's operational or budgetary issues. Rather, this language refers to

the condition of the actual physical system.       If Colorado's
                                                      Colorado’s regulators intended to regulate

inspection rates and budgetary issues in Rule 1102.a, they would have done so. Instead, Rule

                   “Maintenance” and Subsection 1102.b (entitled "Repairs")
1102.a is entitled "Maintenance"                                 “Repairs”) discusses the



                                                 11
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 17 of 35



specific requirements for pipeline repairs. The Second Amended Complaint does not allege that

Defendants discovered any specific issue (leak or otherwise) with any specific pipeline. Generic

allegations of budget cuts and overall inspection rates for wells do not state a Rule 1102.a

violation.

                  2. Rules 1101.a and 1102.d: Plaintiff cannot switch liability theories in its
                     Opposition.

                                   Opposition’s discussion of Rule 1101.a and 1102.d also fails
       Continuing the pattern, the Opposition's

to track the allegations in the actual Second Amended Complaint.

                       (a)
                       (a)   1101.a: Plaintiff failed to plead that nonmetallic pipelines
                             lacked tracer lines.

       Plaintiff’s Opposition acknowledges that "rule
       Plaintiff's                              “rule 1101 a. required the Company to affix a

metallic tracer line to every nonmetallic pipe."
                                          pipe.” (Opp. at 18.) Yet the Opposition never grapples

                                   Defendants’ Motion. (Mot. at 14-15.) First, Plaintiff nowhere
with the deficiencies described in Defendants'

alleged that any applicable pipes were nonmetallic. Second, Plaintiffs
                                                            Plaintiff’s allegations are that wells,

not pipelines, lacked tracer lines. (See, e.g., SAC 'Irlf
                                                     ¶¶ 126, 130-31.)

                       (b)   1102.d: Plaintiff cannot convert its unsupported regulatory
                             violation into a statutory violation.

       The Opposition's
           Opposition’s discussion of Rule 1102.d is a complete departure from the allegations

in the Second Amended Complaint. The Second Amended Complaint alleges that Anadarko

violated Rule 1102.d, which Plaintiff claimed "requires
                                              “requires operators to register their flowlines with

Colorado’s 811 line locator number.”
Colorado's                                 ¶¶ 90, 146.) Tellingly, the Second Amended
                            number." (SAC 'Irlf

Complaint never quoted the rule, which actually reads:

       One Call participation. As to any pipelines over which the Commission has
       jurisdiction, each operator shall become a member of the Utility Notification
       Center of Colorado and participate in Colorado's
                                               Colorado’s One Call notification system,
       the requirements of which are established by §9-1.5-101., C.R.S. et seq.



                                                 12
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 18 of 35



(Mot. at Reed Decl., Ex. 3 at 1100-02.) The rule itself contains no requirement to register

flowlines themselves, but instead mandates participation in One Call—hence the boldfaced title

“One Call participation."
"One      participation.”        Defendants’ Motion explained, Plaintiff's
                              As Defendants'                   Plaintiff’s allegations about

knowledge of flowlines do not state a violation of a rule whose sole mandate is participation in a

hotline system.

       Plaintiff now attempts to remedy this problem by stating that Anadarko actually violated

a statutory section mentioned in the rule, but not the rule itself. (Opp. at 18-19.) Not only did

Plaintiff fail to allege the supposed statutory violation anywhere in the Second Amended

Complaint, its Opposition did not even quote the part of the rule that cites the statute. Plaintiff

cannot conflate the One Call rule with a different statute to allege a different violation in its

Opposition. Coach, 2011 WL 2634776, at *2.

                  3. Rule 1101.e: Plaintiff cannot rewrite a rule that requires pressure
                     testing for only some flowlines into one that requires it for all flowlines.

       Plaintiff’s Opposition fails to address the fundamental problems with the Second
       Plaintiff's

        Complaint’s theory of how Rule 1101.e was violated. Plaintiffs
Amended Complaint's                                         Plaintiff’s allegations again

                                     ¶ 161.) Defendants'
concerned wells, not flowlines. (SAC ¶       Defendants’ Motion explained—and Plaintiff

does not dispute—that this rule applies only to flowlines. (Mot. at 16-17.) While Plaintiff now

contends that it meant to refer to flowlines (Opp. at 16 n.15), Plaintiff's
                                                                Plaintiff’s entire theory rests on

what FE 7 supposedly said. And according to Plaintiff, FE 7 stated that Anadarko had refused to

test all of its wells every year. (SAC ¶ 161.) Plaintiff cannot use its Opposition to add

allegations that are inconsistent with what its own confidential witness allegedly said.

       Moreover, Plaintiffs
                 Plaintiff’s theory also rests on the flawed premise that Rule 1101.e absolutely

                                                      Defendants’ Motion explained why that is
requires operators to test every flowline every year. Defendants'

incorrect: the rule itself contains numerous exceptions to the annual pressure testing requirement,


                                                13
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 19 of 35



including exceptions for flowlines on non-producing wells; flowline segments operating at less

than 15 PSIG; gathering lines; and flowlines within a continuous monitoring program. (Mot. at

17-18.) Plaintiff does not dispute any of this. It merely argues that the Court cannot assume at

the motion to dismiss stage that regulators had approved Anadarko's
                                                         Anadarko’s continuous monitoring

program and contends that they had not approved the system. (Opp. at 17-18.) But even leaving

aside the continuous monitoring program, the other exceptions clearly refute the fundamental

and necessary premise of Plaintiffs
                         Plaintiff’s argument that all flowlines had to be pressure tested

annually. Plaintiff cannot plead a misstatement with particularity when its entire theory depends

on a faulty legal premise. In re Enron Corp. Sec., Derivative & “ERISA”
                                                                "ERISA" Litig., 238 F. Supp. 3d

799, 814-15 (S.D. Tex. 2017) (dismissal appropriate "where
                                                    “where the plaintiff fails to allege a

cognizable legal theory").
                 theory”).

                  4. Rule 1103: Inactive wells are not abandoned wells.

       Defendants’ Motion explained how Plaintiff was conflating "abandoned"
       Defendants'                                               “abandoned” and "inactive"
                                                                                 “inactive”

wells in its attempt to plead a regulatory violation. Borrowing the definition of an "inactive"
                                                                                     “inactive”

well, Plaintiff assumed that any well out of operation for a year was abandoned. But as

Defendants explained—and Plaintiff does not dispute—inactive wells are not abandoned wells.

If Plaintiff is applying the wrong legal standard to identify wells allegedly subject to Rule 1103,

it necessarily has not provided particularized facts supporting its legal conclusion of a regulatory

violation.

       Plaintiff tries to finesse this by claiming that Anadarko maintained a list of wells "to
                                                                                            “to

abandon.” (SAC ¶
abandon."      ¶ 169; Opp. at 16.) But by definition, a well that Anadarko intended to

                                                                            “to abandon"
abandon had not actually been abandoned. Nor does the designation of a well "to abandon”

translate to a safety or other regulatory issue; on the contrary, a well might be set for

abandonment because of low performance or other economic considerations. The only legal
                                                14
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 20 of 35



hook Plaintiff provides for why these wells were abandoned is its incorrect assumption that all

inactive wells were also abandoned wells. Because that premise is demonstrably incorrect, these

allegations do not support an inference that any of these wells had already been abandoned.

          Next, Plaintiff asserts that after the Firestone Incident, the Colorado Governor ordered

operators to inspect certain active and abandoned gas lines and cut and seal abandoned lines.

Because Anadarko allegedly cut and sealed more than 2,400 flowlines in response to that

directive, Plaintiff speculates that these must have been previously-abandoned flowlines that

should have been cut and sealed earlier. (Opp. at 15-16.) But the Governor’s
                                                                  Governor's order specifically

              “[l]ines that have been either abandoned or are not in use must be inspected within
provided that "Mines

30 days and abandoned under current rules within 60 days."
                                                    days.” (Opp. at Horne Decl. Ex. B, May 2,

2017 Colo. Gov. Press Release (emphasis added).)               That Anadarko subsequently chose to

abandon and seal flowlines does not support an inference that these flowlines had been

abandoned before the alleged misstatements at issue. Anadarko's
                                                     Anadarko’s own statement on this point

confirms this. Anadarko announced that "2400+
                                       “2400+ inactive steel flowlines have been disconnected

                                   abandonment.”5 True
and cement plugged as required for abandonment."5  True to form, Plaintiff attempts to rewrite

                                          “Anadarko admitted that it had failed to properly seal
this statement, alleging incorrectly that "Anadarko

thousands of abandoned flowlines, announcing that it had cut and sealed more than 2,400

          flowlines” (Opp. at 16.) Defendants have established that in the Colorado regulatory
abandoned flowlines"

                  “inactive” and "abandoned"
scheme, the words "inactive"     “abandoned” have distinct meaning. Plaintiff cannot rely on

ignoring that distinction to save its claim in the Second Amended Complaint that flowlines




5
5    See Colorado Response, https://www.anadarko.com/Operations/Upstream/Colorado/Colorado-Response/ (last
    See
     visited on January 9, 2019) (emphasis added).



                                                    15
      Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 21 of 35



sealed after Firestone were abandoned before Firestone. In re Plains All Am. Pipeline, L.P. Sec.

Litig. (Plains I), 245 F. Supp. 3d 870, 911 (S.D. Tex. 2017).

          E.       Investors do not rely on representations in underwriting agreements.

          Plaintiff does not deny that Plains II addressed the precise issue concerning underwriting

agreements presented in this case. In Plains II, this Court concluded that statements made in

                                “statements of certainty made to the investing public."
underwriting agreements are not "statements                                    public.” In re

Plains All Am. Pipeline, L.P. Sec. Litig. (Plains II), 307 F. Supp. 3d 583, 638 (S.D. Tex. 2018).

Here too, the published underwriting agreement was not investor-facing, but contained specific

representations that were for the benefit of the underwriters. (SAC ¶
                                                                    ¶ 232.)

          Plaintiff asks this Court to reconsider its decision based on authority involving merger

agreements that Plaintiff contends was not considered in Plains II. (Opp. at 32-33.) But Plains

II discussed similar case law and still concluded that underwriting agreements were not investor-

facing. Id. at 637 (citing Jaroslawicz v. M & T Bank Corp., Civ. A. No. 15-897-RGA, 2017 WL

1197716, at *5 (D. Del. Mar. 30, 2017)). Plaintiff provides no reason for this Court to revisit

                  time.6
Plains II at this time.6

II.       Plaintiff has failed to plead a strong inference of scienter against any Defendant.

          After this Court dismissed Plaintiffs
                                     Plaintiff’s prior complaint, the most noteworthy addition to

Plaintiff’s Second Amended Complaint was a bold allegation:
Plaintiff's                                                                                         “callously
                                                                                     Defendants had "callously

disregarded known, widespread violations of the Commission's
                                                Commission’s rules that endangered the

Colorado communities in which Anadarko did business."
                                           business.”                              ¶ 30 (emphasis added).)
                                                                              (SAC ¶

Defendants’ Motion pointed out that Plaintiff never alleged "that
Defendants'                                                 “that anyone actually told the


6
      Plaintiff’s belated theory that statements in the underwriting agreement can be attributed to Walker (Opp. at 34)
      Plaintiff's
      cannot be considered at this late stage. Coach, Inc. v. Angela's
                                                              Angela’s Boutique, No. H-10-1108,
                                                                                      H–10–1108, 2011 WL 2634776,
      at *2 (S.D. Tex. July 5, 2011) (Rosenthal, J.).



                                                          16
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 22 of 35



speakers that Anadarko was violating any laws.”
                                         laws."                   (Mot. at 20.)        In response, Plaintiff

downgraded its scienter theory to an allegation that Defendants recklessly ignored regulatory

                                                                  12–14.)
violations that they should have known about. (See, e.g., Opp. at 12-14.)

        Plaintiff’s backtracking does not save its case, for even allegations of recklessness must
        Plaintiff's

satisfy demanding requirements. Pleading that a defendant "should
                                                          “should have known”
                                                                       known" is not enough.

See In re Capstead Mortg. Corp. Sec. Litig., 258 F. Supp. 2d 533, 564 (N.D. Tex. 2003) (citation

omitted).    Plaintiff must plead severe recklessness involving 'not
                                                                “‘not merely simple or even

inexcusable negligence,’”
            negligence,'" but rather "`an
                                     “‘an extreme departure from the standards of ordinary

care.’” Shaw Grp., 537 F.3d at 533 (citations omitted). This standard is met only where 'the
care.'"                                                                                 “‘the

danger of misleading buyers or sellers is either known to the defendant or is so obvious that the

                                  it.’” Flaherty & Crumrine Preferred Income Fund v. TXU
defendant must have been aware of it.'"

Corp., 565 F.3d 200, 207 (5th Cir. 2009) (citations omitted).

        For Plaintiffs
            Plaintiff’s Second Amended Complaint to survive, the Court must conclude that the

speakers were aware of Colorado regulatory violations that Plaintiff and its attorneys—armed

                                                                                         pleading.7
with the benefit of hindsight—could not ostensibly identify until their third attempt at pleading.7

And even on the third attempt, Plaintiff still interpreted the regulations incorrectly, missing key

distinctions between wells and pipelines while misquoting the underlying rules. Raising the

hurdle higher, the Second Amended Complaint lacks a single particularized allegation that any

speaker was told of any actual regulatory violation, or even the risk of a potential violation. Nor

does it assert that even one of the regulations at issue was ever mentioned to the speakers.

Instead, Plaintiffs
         Plaintiff’s only scienter allegations are that the speakers may have attended undated


7
    The Opposition makes clear that Plaintiff is alleging that only Messrs. McBride, Walker, and Christiansen were
    speakers. (Opp. at 10-37.)



                                                       17
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 23 of 35



meetings or seen undated documents discussing safety, operations, and budget issues. (SAC 'IrIf
                                                                                           ¶¶

134, 137.) These allegations do not create a cogent and compelling inference of scienter.

       A.                                         “would” have been shared with speakers
               Vague references to documents that "would"
               do not show scienter.

       Plaintiff points to five categories of documents that allegedly informed the three speakers

(i.e., the Individual Defendants) that the challenged statements were false. Missing across the

board is any allegation that any document signaled a regulatory violation, or any other

information sufficient to show scienter.

                  1. Plaintiff does not identify any document that actually mentioned or
                     warned of regulatory violations.

       All five categories of documents that make up Plaintiff's
                                                     Plaintiff’s scienter theory share a common

trait: none identified any regulatory violations, let alone cited the Colorado regulations that the

                                                                Defendants’ Motion, Plaintiff's
speakers are alleged to have recklessly ignored. In response to Defendants'         Plaintiff’s

Opposition largely restates the Second Amended Complaint's
                                               Complaint’s insufficient allegations without

actually asserting that any of the documents telegraphed a potential regulatory violation. (Mot.

at 26-30; Opp. at 16-17, 20-22, 26.)

       The Opposition's
           Opposition’s new interpretation of the Weekly Reports, which allegedly supports

Plaintiff’s allegation that the speakers knew that Anadarko was violating Rule 1103's
Plaintiff's                                                                    1103’s

requirements about sealing abandoned flowlines, also misses the mark. (SAC 'Irlf
                                                                            ¶¶ 170-73.) To

establish a Rule 1103 violation for a flowline, a speaker would need to run through a checklist to

determine, among other things, whether a given flowline had been disconnected, purged,

depleted of pressure, and cut off three feet below the ground. (Mot. at Reed Decl. Ex. 3,

COGCC Regulations at 1100-03.) But the only alleged content of the Weekly Reports is a "Plug
                                                                                       “Plug

& Abandonment List”                                       “to abandon."
              List" purportedly identifying 200-350 wells "to abandon.” (SAC ¶ 169.) This



                                                18
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 24 of 35



tells the reader nothing about a Rule 1103 violation, particularly because Rule 1103 does not

apply to wells until after they are abandoned.

                                                                            “because Anadarko
       Plaintiff tries to salvage its Rule 1103 allegation by alleging that "because

could not timely seal abandoned wells it identified as inoperative, the Company built up a

                               List.” (SAC ¶
substantial backlog on the P&A List."      ¶ 179; Opp. at 16.) But the Second Amended

                                 “backlog” means or what it would have signaled to the
Complaint does not allege what a "backlog"

speakers. Plaintiff does not plead, for instance, that any of the referenced 200-350 wells had

been abandoned but not yet plugged. And the Second Amended Complaint does not allege that

the list contained any information about what actually happened to the supposedly abandoned

wells. These allegations do not approach the "glaring
                                             “glaring irregularities or red flags"
                                                                            flags” required to

plead scienter. Plains II, 307 F. Supp. 3d at 643 (citation omitted); accord Owens v. Jastrow,

789 F.3d 529, 542 (5th Cir. 2015) ("[K]nowledge
                                  (“[K]nowledge and motive alone are insufficient to raise a

‘strong
`strong inference’    scienter.” (citation omitted)). Nor do they approach the particularity
        inference' of scienter."

                                                                                      “who, what,
required to raise such an inference. (Order at 13 (detailing the requirement to plead "who,

when, where, and how”
                 how" under the PSLRA).)

                     Plaintiff’s speculation that Defendants even received the documents is
                  2. Plaintiff's
                     insufficient to plead scienter.

       As explained in the Motion, and ignored in the Opposition, the Second Amended

Complaint also fails to establish a cognizable inference that the speakers actually received or

                                Plaintiff’s scienter allegations are based. Plaintiff fails to
reviewed the documents on which Plaintiff's

connect Mr. McBride with the PowerPoints at all, and alleges, at most, that he might have seen

the remaining documents. (See, e.g., SAC ¶
                                         ¶ 166 (Standard Operating Procedures were "subject
                                                                                   “subject

to” his review).) Mr. Walker's
to"                   Walker’s alleged exposure to documents relies entirely on conjecture that

those documents made their way to him because of his role on the Executive Committee or his


                                                 19
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 25 of 35



              “highest levels”
status at the "highest levels" of Anadarko. (See, e.g., SAC ¶
                                                            ¶ 137 (former employee told by

                           “would be disseminated ‘up
superiors that PowerPoints "would                 'up the chain’
                                                          chain' to the ‘highest
                                                                        'highest levels’
                                                                                 levels' of the

company, including to Defendant Walker");
                                Walker”); 166 (received a "list"
                                                          “list” and "description"
                                                                     “description” of Standard

Operating Procedures, not the procedures themselves).) And, as explained below in Section II.E,

Mr. Christiansen is not alleged to have received any documents. None of these allegations

supports a cogent and compelling inference that the speakers actually received information about

regulatory violations.   See R2 Invs. LDC v. Phillips, 401 F.3d 638, 646 (5th Cir. 2005)

(allegations of scienter must connect defendant to the documents upon which the scienter

allegation is based).

       B.      Vague references to meetings that speakers may have attended at some
               unspecified time do not show scienter.

       Plaintiff also asks the Court to draw an inference of scienter from Messrs. McBride,

            Christiansen’s possible attendance at certain Biannual Meetings held at some
Walker, and Christiansen's

unknown time before 2016. (See, e.g., SAC In
                                          ¶¶ 224, 227, 230, 233, 236.) But these alleged

meetings, either alone or in combination with the documents discussed above, do not allege a

cogent and compelling inference of scienter.

                  1. Plaintiff has abandoned its theory that the speakers were told about
                     regulatory violations at these meetings.

       Defendants’ Motion laid out how the topics allegedly discussed at the Biannual Meetings
       Defendants'

come nowhere close to a red flag of a regulatory violation. (Mot. at 22-26.) See Plains II, 307 F.

Supp. 3d at 643. As the Opposition acknowledges (Opp. at 20-21), the Second Amended

Complaint merely alleges generically that a series of safety, budget, and operational issues

concerning well inspections, monitoring and control capabilities, and flowline location were

discussed at these meetings. (See, e.g., SAC 'IrIf
                                              ¶¶ 138, 224, 227.) But Plaintiff fails to plead that



                                               20
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 26 of 35



any regulatory violation was actually discussed or disclosed, or how any of the speakers

otherwise learned of alleged regulatory violations.

       On the contrary, one allegation about the Biannual Meetings stands out because it

supports a strong inference against scienter. Plaintiff alleges, and repeats in its Opposition, that

when management was advised of alleged failures to inspect wells or locate flowlines, Colorado

                                         “at the local level.”
employees were told to solve the problem "at           level." (Opp. at 21; SAC I
                                                                                ¶¶ 138, 153.)

Far from suggesting that the speakers knew of or ignored regulatory violations or safety hazards,

this signals that a reasonable attendee would believe that problems were being addressed. To

find otherwise requires an inference that the speakers actually interpreted the discussions of

operational issues to identify regulatory violations, understood that the people on the ground in

Colorado were told to correct the problem, and concluded that they would not follow their

orders. At a minimum, there is no "cogent
                                  “cogent and compelling”
                                              compelling" inference that the speakers acted

with intent to deceive, and certainly not one that is more compelling than any opposing inference

of non-fraudulent intent, which is what Tellabs requires. See Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 310, 314, 324, 326 (2007).

       Finally, the detail and complexity of the applicable Colorado regulations also preclude a

finding that the speakers knew or recklessly ignored any violation of Colorado regulations.

Plaintiff’s allegations and the parties'
Plaintiff's                     parties’ briefing on the Colorado regulations has involved cross

references to statutes, analyses of statements by government officials, and interpretations of

various terms of art. (See, e.g., SAC ¶
                                      ¶ 205; Opp. at 18-19.) It is not reasonable to infer that the

Individual Defendants would have traced general operational issues to the specific Colorado

regulations allegedly violated—particularly when Plaintiff itself has now recognized that its

original interpretation of some of these regulations was incorrect.



                                                21
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 27 of 35



                     2. Plaintiff does not place a single speaker at a single meeting before the
                        alleged misrepresentations where alleged safety and budgeting issues
                        were discussed.

          The Second Amended Complaint also creates two fatal unknowns. First, Plaintiff does

not allege precisely which meetings the speakers attended. Second, it fails to allege when the

                                                    2016.” (See SAC I
                                            “before 2016."
meetings took place, besides being sometime "before                 ¶¶ 152, 224.)

          The Opposition includes the unequivocal assertion that "McBride
                                                                 “McBride attended the pre-2016

meeting” in which issues were raised. (Opp. at 21.) But that is not what the Second Amended
meeting"

Complaint alleges. It states that Mr. McBride attended 50% of the meetings. (SAC ¶
                                                                                 ¶ 134.) It

then asserts that issues were raised in "at
                                        “at least one"
                                                  one” or "one
                                                          “one or two"
                                                                  two” meetings before 2016, but

                                                                             ¶¶ 138, 152.) And,
does not allege that he actually attended one of those meetings. (E.g., SAC 'IrIf

while it alleges that he did attend one meeting where the subject arose, it does not state when that

                         ¶ 152.)
meeting took place. (SAC ¶

              Walker’s attendance is even less certain. He allegedly attended only 25% of the
          Mr. Walker's

meetings, and Plaintiff never alleges whether any of those meetings took place before 2016 or

included discussion of the key issues underlying the Second Amended Complaint. These sparse

                            “who, what, when, where, and how"
details do not approach the "who,                        how” required under Rule 9(b) and the

PSLRA. (Order at 13.) Nor can Plaintiff spackle over the holes in its allegations by stating them

with more certainty in its briefing. See Coach, 2011 WL 2634776, at *2.

          C.       Plaintiff's
                   Plaintiff’s inability to explain when the speakers learned of the alleged
                   operational issues further undercuts an inference of scienter.

          In granting Anadarko's
                      Anadarko’s first motion to dismiss, this Court found that "[t]he
                                                                                “[t]he biggest hurdle

for the plaintiffs is the timing of the facts alleged as the basis for this theory of lability.”
                                                                                      lability." (Order

at 30.)        Without specific allegations about when the speakers purportedly learned their

challenged statements were false, it is difficult or impossible to tell what the speakers allegedly


                                                  22
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 28 of 35



knew at the time they allegedly made the challenged statements. See Plains II, 307 F. Supp. 3d

at 642 (requiring plaintiff to plead "which
                                     “which corporate officer learned what facts, from what source,

        date.” (emphasis added)).
on what date."

        Plaintiff does not allege precisely when the Standard Operating Procedures, Remediation

Budget,8 Status Reports, or Weekly Reports were shown to the speakers. Without those critical
Budget,8

details, these documents do not support a strong inference of scienter. The sliver of additional

detail about the Biannual Meetings and accompanying PowerPoints Plaintiff now adds—

                       “before 2016"—is
claiming they occurred "before 2016”—is not enough. Plaintiff's
                                                    Plaintiff’s failure to specify when leaves

open the strong inference that the speakers believed any issues were remedied sometime in the

span of months (or years—Plaintiff does not say) between the meetings and the challenged

statements, particularly in light of Plaintiff's
                                     Plaintiff’s allegation that the Colorado management team was

directed to address the issues. See Tellabs, 551 U.S. at 326 ("[o]missions
                                                             (“[o]missions and ambiguities count

against inferring scienter").
                  scienter”).

        Plaintiff offers only a drive-by response to these shortcomings. It argues that it is

“fanciful” that speakers might have believed the issues were resolved locally between meetings
"fanciful"

and the challenged statements. (Opp. at 20 n.26.) Plaintiff argues that a former employee

reported that the safety issues persisted into 2016. (Id.) But to plead scienter, the speakers

themselves must have known about any regulatory violations that persisted until February 2016,

when the first challenged statement was made.                An allegation that a non-speaker former

employee supposedly knew about ongoing issues does not establish scienter for the speakers.




8
    Adding to the uncertainty, Plaintiff alleges that the Executive Committee approved a remediation budget
                before” September 2014. (SAC ¶ 106.) It is not clear whether this is the same remediation budget
    “sometime before"
    "sometime
    referenced later in connection with Mr. McBride. (See SAC ¶ 112.)



                                                      23
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 29 of 35



       D.     The securities laws did not require Anadarko's
                                                  Anadarko’s executives to confirm in
              advance that Anadarko had complied with every applicable law.

       No Individual Defendant in this case is alleged to be a Colorado regulatory specialist or

even focused solely on Colorado operations.         Far from it:   each is a high-level official

                                  Anadarko’s worldwide business, including the alleged three
responsible for broad sections of Anadarko's

quarters of its employees not working in Colorado.        (SAC ¶¶ 3, 36.) Mr. McBride was

Anadarko’s Vice President for Health, Safety & Environment. Mr. Christiansen was Anadarko's
Anadarko's                                                                       Anadarko’s

Vice President for Corporate Communications. And Mr. Walker was the company's
                                                                    company’s Chairman,

President, and CEO. None of the Individual Defendants is alleged to have had a particular focus

on Colorado operations or on regulatory compliance. (SAC ¶¶ 37-39.)
                                                            37–39.)

       Plaintiff nonetheless asks this Court to draw the inference that these executives had

sufficient knowledge of Colorado regulations (or a duty to know them), to render it severely

reckless for any speaker to learn about alleged budget and operations issues without recognizing

a specific corresponding rule violation. That is not the law. In Dawes, for instance, this Court

rejected plaintiffs
         plaintiff’s theory that high-level executives at a large national sugar company could be

presumed to know the specific details of the company's
                                             company’s own sugar purchases. Dawes v. Imperial

Sugar Co., 975 F. Supp. 2d 666, 699 (S.D. Tex. 2013) (Rosenthal, J.). Just as the Dawes

executives could not be presumed to know the details of a sugar company's
                                                                company’s sugar purchases,

high-level oil and gas executives should not be presumed to know the details of regulations that

govern just one of the states where an oil and gas company operates. See generally Abrams v.

                                                      (“A pleading of scienter may not rest on
Baker Hughes, Inc., 292 F.3d 424, 432 (5th Cir. 2002) ("A

the inference that defendants must have been aware of the misstatement based on their positions

within the company.").
           company.”).




                                               24
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 30 of 35



       Likewise, there is no merit to Plaintiff’s
                                      Plaintiffs theory that Anadarko's
                                                             Anadarko’s high-level executives had

a duty to monitor Colorado regulations and thus can be liable for making statements about

compliance without specifically investigating their accuracy in advance. Indeed, it would stand

the entire concept of scienter on its head, transforming it from an inquiry into what a speaker

knew into a mere negligence inquiry about what a speaker could have learned.

       Not surprisingly, Plaintiffs
                         Plaintiff’s contention outraces its cited authority. In Novak, the Second

                                                         “limited” doctrine that applies only in
Circuit recognized that the duty to monitor concept is a "limited"

“certain circumstances.”
"certain circumstances." Novak v. Kasaks, 216 F.3d 300, 308-11 (2d Cir. 2000). The case law

makes clear that merely alleging a failure to monitor is not enough. Rather, Plaintiff must plead

specific facts supporting the inference that a speaker was reckless in failing to confirm specific

statements before making them. In Avaya, for instance, the Third Circuit held that a CFO's
                                                                                     CFO’s

repeated denials in response to direct, specific, and repeated questions from analysts that

products and services were being discounted supported an inference of recklessness.

              Inv’ts Grp. v. Avaya, Inc., 564 F.3d 242, 270 (3d Cir. 2009).
Institutional Inv'ts

       Plaintiff's
       Plaintiff’s other cases similarly involved allegations that the speakers were keenly

focused on, or involved in, the specific topics of the alleged misrepresentations. In re BP found

that the plaintiffs had adequately pleaded scienter concerning alleged misrepresentations about

BP’s safety based on the speaker's
BP's                     speaker’s central role as the "champion"
                                                       “champion” of the company’s
                                                                         company's process

                                “focus on safety like a laser."
safety effort and commitment to "focus                  laser.” In re BP p.l.c. Sec. Litig., 843 F.

Supp. 2d 712, 783 (S.D. Tex. 2012) (citation omitted). In re Anadarko concluded that the

plaintiffs had adequately pleaded scienter concerning an executive's
                                                         executive’s statements about the

company’s alleged involvement in the design of the Macondo well in the aftermath of the
company's

                                                            “completely focused"
Deepwater Horizon explosion, when the speaker was allegedly "completely focused” on that



                                                25
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 31 of 35



well. In re Anadarko Petroleum Corp. Class Action Litig., 957 F. Supp. 2d 806, 835 (S.D. Tex.

2013).    Mylan held that the plaintiffs had adequately pleaded scienter regarding allegedly

misleading statements regarding the company’s
                                    company's price-fixing conspiracy when the speakers

themselves were supposedly directly involved in setting prices. In re Mylan N.V.
                                                                            NV. Sec. Litig., No.

16-CV-7926 (JPO), 2018 WL 1595985, at *17 (S.D.N.Y. Mar. 28, 2018). In contrast, the court

                speakers’ role in setting prices did not support an inference that they were aware
held that these speakers'

of any market-allocation conspiracies. Id. Cosmas is a pre-PSLRA, pre-Tellabs case finding

scienter where the defendant spoke falsely about an issue central to the company: a Chinese

import restriction that entirely eliminated a potentially significant source of income for the

company. Cosmas v. Hassett, 886 F.2d 8, 12-13 (2d Cir. 1989).

         Here, Plaintiff does not, and cannot, explain why Anadarko's
                                                           Anadarko’s senior executives were

severely reckless in failing to personally investigate Anadarko's
                                                       Anadarko’s compliance with every Colorado

regulation that might apply to its business. Plaintiffs
                                             Plaintiff’s theory is nothing more than a repackaged

version of the repeatedly rejected assumption that defendants must have been aware of

misstatements based on their position in the company. See, e.g., Abrams, 292 F.3d at 432.

         Finally, the concept of a duty to investigate regulatory compliance appears for the first

time in the Opposition.       Abandoning the Second Amended Complaint's
                                                            Complaint’s allegation that

Defendants were actually aware of regulatory violations, Plaintiff offers the contradictory theory

that Defendants were instead recklessly unaware of the regulations. Plaintiff cannot change its

theory at this late stage. See Coach, 2011 WL 2634776, at *2.

         E.     Plaintiff fails to plead a speaker or allege scienter for the alleged IOC
                Factsheet statements.

         Plaintiff has not even identified a specific speaker—let alone alleged scienter—for the

IOC Factsheet statement.      Plaintiffs
                              Plaintiff’s scienter allegations rely solely on the claim that Mr.


                                                26
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 32 of 35



             “approved” the IOC Factsheet and attended "a
Christiansen "approved"                                “a majority"
                                                          majority” of unspecified Biannual

Meetings. As an initial matter, Plaintiff does not allege that Mr. Christiansen actually made any

statements in the IOC Factsheet.          The general allegation that he approved them is legally

insufficient to show that he was the speaker. (Mot. at 31.) Plaintiff offers no response other than

to repeat that Christiansen approved the IOC Factsheet. (Opp. at 36.)

        Moreover, the Second Amended Complaint does not include particularized allegations

that Mr. Christiansen had any knowledge of whether the IOC was monitoring all of Anadarko's
                                                                                 Anadarko’s

wells. He is alleged only to have attended a "majority"
                                             “majority” of Biannual Meetings. Plaintiff alleges

that the subject of Anadarko monitoring all wells came up at "one
                                                             “one or two"
                                                                     two” such meetings before

2016. But Plaintiff does not connect the dots and actually allege that Mr. Christiansen attended

one of the meetings—much less a pre-February 2016 meeting—where this issue supposedly

     up.9 (SAC
came up.9  (SAC 'IrIf
                 ¶¶ 134, 138, 224.)

        The Opposition tries to fill this gap by suggesting that an allegation of Mr. Christiansen's
                                                                                      Christiansen’s

                “majority” of Biannual Meetings can be translated into a conclusion that he
attendance at a "majority"

actually received and read the PowerPoint slides for the particular meeting where the alleged

limitations of the IOC Factsheet supposedly came to light. (Opp. at 36-37.) This assumption is

not plausible and is certainly not supported by a strong inference. And this Court should not

credit allegations that were not pleaded. See Coach, 2011 WL 2634776, at *2.

        F.      Plaintiff’s new motive theory does not support any inference of scienter.
                Plaintiff's

        Plaintiff raises in its Opposition a theory that additional allegations of motive should be

“considered alongside other allegations."
"considered                 allegations.” (Opp. at 27.) The word "motive,"
                                                                 “motive,” however, does not

9
    Plaintiff’s suggestion that Mr. Christiansen attended some meetings "through
    Plaintiff's                                                         “through a representative"
                                                                                   representative” falls short
    because it does not identify which meetings the representative attended or what details (if any) the
    representative reported to him. (Opp. at 36.)



                                                     27
       Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 33 of 35



even appear in the Second Amended Complaint. Plaintiff cannot raise motive and opportunity

allegations for the first time in its Opposition. See Coach, 2011 WL 2634776, at *2. In any

event, Plaintiffs
       Plaintiff’s motive allegations are specious. Plaintiff now argues that the speakers were

motivated to mislead investors because the challenged statements "allowed
                                                                 “allowed it to escape the cash

                                        billion” in liabilities in earlier years. (Opp. at 27-28.) But
crunch it suffered after accruing $9.15 billion"

Plaintiff does not explain the alleged significance of this cash crunch or how the specific alleged

misrepresentations helped ease that crunch. At its core, Plaintiff's
                                                         Plaintiff’s theory boils down to the

generic motive that Anadarko wanted to improve its financial condition. Courts do not credit

motive allegations that are universally shared by all companies and executives. Abrams, 292

                                                    “the need to raise capital”
F.3d at 434 (generic allegations of motive based on "the               capital" do not support an

inference of scienter).

III.     The Section 20(a) claim should be dismissed.

         Because the Second Amended Complaint does not allege a primary violation, the Section

20(a) claims must be dismissed. See Plains I, 245 F. Supp. 3d at 893.

                                          CONCLUSION

         Defendants respectfully request that the Court dismiss the Second Amended Complaint

with prejudice.




                                                 28
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 34 of 35



DATED: January 9, 2019                     Respectfully submitted,


                                           /s/ Noelle M
                                           /s/        M. Reed
                                           Noelle M. Reed
                                           Fed. Bar No. 27139
                                           Texas Bar No. 24044211
                                           Email: Noelle.Reed@Skadden.com
                                           Skadden, Arps, Slate,
                                              Meagher & Flom LLP
                                           1000 Louisiana Street, Suite 6800
                                           Houston, Texas 77002
                                           Tel: (713) 655-5122
                                           Fax: (713) 483-9122

                                           Attorney-in-Charge for Defendants
                                           Anadarko Petroleum Corporation,
                                           R. A. Walker, and John M
                                                                  M. Christiansen

Of Counsel:
Jay B. Kasner
(Admitted Pro Hac Vice)
Email: Jay.Kasner@Skadden.com
Susan L. Saltzstein
(Admitted Pro Hac Vice)
Email: Susan.Saltzstein@Skadden.com
Skadden, Arps, Slate,
  Meagher & Flom LLP
4 Times Square
New York, New York 10036-6522
Tel: (212) 735-3000
Fax: (917) 735-2000




                                      29
    Case 4:17-cv-01372 Document 74 Filed in TXSD on 01/09/19 Page 35 of 35



                               CERTIFICATE OF SERVICE

       I certify that on January 9, 2019, I electronically filed the foregoing document with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
counsel who have registered with this Court.

                                                   /s/ Noelle M
                                                   /s/        M. Reed
                                                   Noelle M. Reed




                                              30
